Case 1:13-cv-13286-FDS Document 185-2 Filed 04/18/19 Page 1 of 3




                       EXHIBIT “A”
       Case 1:13-cv-13286-FDS Document 185-2 Filed 04/18/19 Page 2 of 3



Board of Selectmen
Meeting - November 21, 2017

Attendance: Jim Newman (Chairman), Gary Haley. Absent: Juli Vanderhoop. Also Jay
Smalley, Randhi Belain, Simon Bolin, Mike Hebert, Elise LeBovit, Richard Andre (Vineyard
Power), Gary Robinson (Emergency Services Coordinator), James Maloney.

Chairman Newman called the meeting to order at 5:30 p.m. First order of business was a review
of the minutes for the November 7 meeting. The minutes were accepted as written. During the
course of discussion of the minutes it was agreed that the Selectmen would meet with the Board
of Assessors at 4:30 p.m. before their next meeting scheduled for December 5, 2017.

Vineyard Power representative Richard Andre gave a rundown of his company’s plan should
they be selected as the contractor for the off-shore wind development to be located south of the
Vineyard. The Selectmen expressed support for the notion of alternative energy and agreed to
send a letter to various entities expressing said support.

Gary Robinson asked that the Selectmen accept the terms of the Regional Services Agreement.
Chief Bolin urged the Selectmen to accept the Agreement and after discussion the Selectmen
agreed.

James Maloney, listing broker, brought a request on behalf of long-time resident Hannah Malkin,
that the Selectmen consider accepting a donation of a 1.8 acre parcel of land on the north side of
Lighthouse Road. The land would be cleared and designated as conservation land. The
Selectmen agreed to accept the parcel.

The Selectmen agreed to sign a deed conveying 801 State Road to the Island Housing Trust.
There not being a notary public present the actual signing was delayed until the deed could be
signed in front a notary.

The Selectmen accepted, with sincere regret, the notice of retirement of the Town Clerk, Carolyn
Feltz.

The Selectmen, when considering an extension of Leonard Jason, Jr.’s contract as building
inspector, indicated a preference for an inspector who could keep regular hours. It was decided to
place an ad in the newspaper to solicit interest.

Chairman Newman signed a contract with International Chimney Corporation for repairs to the
Gay Head Lighthouse.

After discussion, Gary Haley moved and Chairman Newman seconded the motion to approve
opening the commercial scallop season on December 4 with a limit of 2 level bushels per permit
as recommended by the Shellfish Committee. The motion carried 2 in favor, 0 opposed.

Selectmen were advised of a meeting of the Up-Island Regional School District on November
29, 2017 in West Tisbury at which time the Committee would hear ideas on revising cost-
        Case 1:13-cv-13286-FDS Document 185-2 Filed 04/18/19 Page 3 of 3



sharing.

Chairman Newman requested that an advertisement be placed in the newspaper asking skiff
owners to remove their boats from the Head of the Pond (Red Beach) or risk them being
removed by the Town.

Chairman Newman asked that the Town begin discussions to decide on who would manage the
Lighthouse in the next tourist season.

Jay Smalley requested permission to get a price for conversion of the old fire truck to a road
sander. Selectmen agreed that he should get a price for conversion.

Jim Newman made a motion that was seconded by Gary Haley to go into executive session to
discuss the Town Administrator’s contract and not reconvene in open session. The motion was
approved by acclamation and the meeting was adjourned at 6:30 p.m.

Executive Session:

Executive Session called to order at 6:35 p.m.
Attending: Jim Newman, Gary Haley, Jeffrey Madison (Town Administrator)

Jim moved and Gary Haley seconded that the contract between the Town and Jeffrey Madison as
Town Administrator be signed as presented. Jeffrey Madison indicated he would like to remove
language related to bereavement leave as he felt it unnecessary as the Town would grant required
time if necessary. Selectmen agreed. Selectman Haley moved to authorized Chairman Newman
to sign upon presentment of the contract with the bereavement language omitted. Chairman
Newman seconded. The motion carried 2 in favor, 0 opposed.

Session adjourned at 6:45 p.m.
